Ingraham, J.:
This actio,n was commenced in the Municipal Court, the complaint being verbal, and was to recover a penalty “ according to the provisions of sections 101 and 104 of the Railroad Law.” A bill of particulars was served by the plaintiff which stated that on the twenty-eighth day of March the plaintiff boarded a street car operated,
. controlled and managed by the defendant at. the corner of Seventeenth street and Sixth avenue and continued to ride from such place to Fourth street and Sixth avenue, when, defendant by its servants, agents and employees, without previous notice to the plaintiff, requested plaintiff.to get off and'leave its car as said car was being swung round to the north track for a trip uptown, refusing at the same time to give plaintiff a transfer for a continuous downtown trip whereto he was bound. The plaintiff had judgment which was affirmed b.y the Appellate Term..
• Upon the trial the plaintiff testified that he got on the car at the corner of Seventeenth street and Sixth avenue; that the car was marked “ Brooklyn Bridge; ” that he intended to go to Spring street and West Broadway, but when he got to Fourth street and Sixth avenue the conductor said,' “ All out,” whereupon plaintiff said to the conductor that the car was marked Brooklyn bridge, and conductor said, “ No, it is not; it is marked 4th Street ; ” that plaintiff .then asked for a transfer when the conductor referred him to an inspector; that he went to the inspector who turned his head and did not look at him; that lie then waited a little while and not seeing any car coming, - as he was in a, hurry, walked down to his place of business. He did riot know-how long he waited, but was in a hurry and walked down. On cross-examination he repeated that the car was marked “ Brooklyn Bridge.”
For the defendant the conductor testified that the only mark on *136the car was “ 4th street only; ” that there were signs on the side of the. car reading “ Sixth Avenue and 59tli. Street; ” that these cars start at First avenue and Fifty-ninth street, run west on Fifty-ninth street to Sixth avenue and down Sixth avenue to Fourth street; that the Sixth Avenue cars do not run to the Brooklyn bridge, but do -run to Sotith ferry; that when the plaintiff asked for a transfer he referred him to an inspector. The motorman also -testified.that the sign on the car read “ 4th street only,” with a sign on the side of the car reading “ Sixth Avenue and East 59th Street; ” that the Sixth Avenue line did'not run to the Brooklyn bridge.
There was no evidence of any lease or contract between this defendant and any. other road under which the-defendant operated two railroads, but the evidence is Undisputed that the route of ..the particular car on which the plaintiff was a' passenger was from Fifty-" ninth'street and East river to Sixth avenue and Fourth street.
The Appellate Term upheld this recovery under section. 104 of the Railroad Law (Laws o'f.l890j chap, 565, § 105, as renumbered and amd. by Laws .of 1892, chap. 676). That section is a part qf article 4 Of the Railroad Law relating to street surface railroads, and it provides that “ Every such corporation entering into such contract shall carry or permit any other party thereto to carry between any two points on the railroads or portions thereof embraced in such contract any passenger desiring to make one continuous trip between such points for one single fare, not higher than the fare lawfully chargeable by either of such corporations for an adult passenger. . Every such corporation shall- upon demand, and without extra charge, give to each passenger paying One ■ single fare a transfer, entitling such passenger to one continuous trip to any point or portion of any railroad embraced in such contract, to the end that the public convenience .may be promoted by the operation of the railroads embraced in such contract • substantially as a single railroad with a single rate of fare.” This provision was taken from chapter 305 of the Laws of 1885. That act contained a provision (§ 1) allowing a street surface railroad corporation to contract- with any other such company for the use of their respective roads or routes or any portion- thereof, and thereafter to use the same in. such manner as may be prescribed in such contract. This provision of the law of 1885 was inserted in the Railroad Law as section 103, was *137afterwards consolidated' with section -78 when that section was amended by chapter 676 of the Laws of 1892 and chapter 433 of the Laws of 1893,- and is now contained therein. Section 4 of the act of 1885 provides that each and every corporation entering into any such contract shall carry any. passengers desiring to inake a continuous trip between any two points on the railroads or portions thereof embraced within such contract for á.single fare,, and the provisions of this section were inserted in the Railroad Law as section 105, which in 189,2 was amended and renumbered section 104.
Section 104 of the Railroad Law was considered by the Court of ■Appeals in O'Reilly V. Brooklyn Heights R. R. Co. (179 N. Y. 450), and after citing the provision of the statute, it was said: “ It will be observed that the language of the statute is that ‘ every such corporation entering into such contract shall carry,’ etc. The obligation to carry, therefore, arises from, the entering into the contract. The defendant company was the lessee and entered into the contract with the lessor, thereby undertaking to operate the roads of the lessor company. When a street, surface railroad company, engaged in the operation of a railroad under the statute leases another railroad, and commences to operate the same, which roads intersect each otliér, the evident purpose of the act ivas that they should be deemed ‘embraced’ in the contract and that passengers should be transferred from one road oh to the other so as to entitle ‘such passen.ger to one continuous trip to any point or portion of any railroad" embraced in such, contract, to the end that’ the public convenience may be promoted by the operation of the railroads embraced in such contract, substantially as a single railroad with a single rate of fare.’" We think, therefore, that a fair and reasonable construction of the statute is that the lessee railroad, in taking a lease of another . railroad, undertakes to transfer passengers from its own line to that of the leased line and mee versaIn Griffin v. Interurban St. R. Co. (179 N. Y. 438) the history , of this provision, of the-statute is stated, .chapter 305 of the Laws of 1885 considered, as is also the effect of the revision of that act by the Railroad Law. The court there said:' “It is quite manifest from this review of the legislation bearing on the controversy, that present, section 104 of the Railroad Law covers leases duly executed between street • surface railroad companies and particularly the leases now under *138review. It is obvious that the. language of present section 104, ‘Every such corporation entering into such contract,’ etc., that the word ‘such’ in that connection, refers to‘any railroad corporation or any corporation owning or- operating any railroad or railroad route within this State,’ which is the language of section 18 as amended.”
I think these decisions confirm the construction which appears upon the face of the section, that this section only relates to railroad companies that have entered into contracts or leases with other roads to insure a continuous passage from a point upon one road to a point upon'the. other road embraced in the lease or con-tract. ■ The right of a passenger to a continuous trip over á road owned or operated by a railroad company when no contract or lease has been entered into between such railroad company and others operating other railroads does not come within this section, and •whatever right’this plaintiff had to a continuous trip over the .route of the Sixth avenue road must depend u¡ion other provisions of the statute and not upon section 104. There was no request by this plaintiff for a transfer to a point upon any leased line or the line of any railroad which was operated -under any contract with the defendant or its predecessors in title. There was no evidence that there was any contract or lease 'between this defendant company "or its predecessors in title and other railroads under which- other railroad lines were operated. As the - judgment was sustained solely under section 104 .of the-Railroad Law, it cannot be upheld.
I think it is quite clear that even if it was proved that the defendant was operating the Fifty-ninth street line from Sixth avenue to the East river under a lease or contract that 'the- provisions of section 104 of the Railroad Law would not apply to a passenger who did not - seek a continuous trip 'from a point on one of the railroad lines embraced within such contract or lease to a point upon the ot.her line so embraced. There is no provision' of the Railroad Law to which our attention has been called that requires every car to .run over the whole of every line operated by a street railroad.- It is quite evident that it is necessary for railroad corporations in the ' operation of their roads, both for the proper and economic management of the line and convenience of the public, that cars should start at various parts of the line. It is certainly not .essential that *139every car should run over the whole line, and there is no provision of law that requires a road to be operated in such a manner. The statement of the plaintiff that this car had upon it the words “ Brooklyn Bridge ” is not supported, and is against the weight of evidence; but even if that statement was true, the car was, nevertheless, on a route which did not go to the Brooklyn bridge. Whatever cause of action the plaintiff would have as against the defendant for refusing to continue to carry him beyond the route of this particular car, he is not entitled to the penalty prescribed by section 104 of the Railroad Law, which relates only to routes embraced within the contract as therein specified.
Section 101 of the Railroad Law (as amd. by Laws of 1892, chap. 676 and Laws of 1897, chap. 688) provides no penalty for a violation of its provisions, and as the plaintiff did not wait until the following car came and ask to be transferred he was not refused such transportation.
The determination appealed from should, therefore, be reversed and a new trial ordered, with costs to the appellant to abide the event. .
Claree and Scott, JJ., dissented.
Laughlin, J.:
. I agree with Mr. Justice Ingraham with respect to the construction of section 104 of the Railroad Law, but I agree with Mr. Justice Scott that it'is the duty of the defendant to transport for a single fare a passenger whose fare is accepted on any car to any point upon its line reached by cars running in that direction,, regardless of whether or not the car boarded by the passenger is a short service or a long service car. This duty is, I think, clearly imposed by section 101 of the Railroad Law. Inasmuch as the point to which the plaintiff desired transportation was upon the main line or a branch of the defendant, and not to a point on a leased line or one operated by it under a contract, section 104 of the Railroad Law does not apply and the penalty therein prescribed is not applicable. No penalty is imposed in section 101 of the Railroad Law for a violation of that section; but section 39 "of the -Railroad Law, which is a general provision and applicable, as I. understand it, alike to steam and street railroads, imposes a *140penalty of fifty dollars upon a railroad. for ashing or receiving more than the lawful rate of 'fare “ unless such overcharge was made through inadvertence or mistake, not amounting to gross negligence,” . and authorizes the recovery in the same action ■ of the excess of fare charged. Tlie Legislature has not expressly provided for. a system of transí erring.,to he followed, by the railroad, in complying with the- requirements of section 101 of the Railroad Law,in carrying a passenger from one point upon its line to any other point upon its line or upon a branch thereof, and perhaps the necessity for adopting short service lines was not anticipated. The duty of carrying a passenger to his destination according to the com-' mand'of the statute imposes upon the railroad, the duty of .prescribing regulations.for the instruction of its conductors that will enable them to afford the passenger the transportation to which he is 'entitled. Í agree that the railroad company is not obliged to run all of its cars the full length of its line and that establishing a short .service system to .relieve local'congestion is fairly within the' -discretion ' vested in the board of directors. ,1 am also, of opinion that if á passenger boards one of the short service cars notice gr'hnowledge that its destination is short'of his destination or is informed of that fact before paying his fare, the company may refuse to carry- him beyond the destination of .the car; but he should receive actual notice before the company accepts his fare and should be given am opportunity after notice to remain off or alight from the car if on. If, however, the passenger pays his fare without knpwledge of the destination of the car and the conductor receives it without informing him of the -destination of the car, and that if he desires to go beyond that point he must take another car, then I think it' is the .duty of the company either at the destination of the car or at some ■intermediate point to. transfer the passenger to another car. It is' and should be immaterial to the passenger whether lie is transferred by a -paper transfer or otherwise, so long as he is permitted to continue his jburney upon another car to .his destination. If a passenger pays, one fare without knowledge or notice of- the destination of the car which- is short of the point to which he desires transportation, and upon the same or another car an additional fare is exacted for carrying him beyond the destination of the car which he-first boards, I am of opinion that the carrier - becomes subject to the *141penalty prescribed in section 39 of the Railroad Law. Perhaps it will be difficult to devise a practical rule on this subject, other than one for some system of transferring passengers at the end of the ■short service line, which will not result in innumerable controversies between passengers and conductors and in much litigation; but that cannot deprive the passenger of his statutory rights. In the case at bar, however, no excess fare has been charged. The passenger did not wait at the terminus of the short service car until a through car arrived or attempt to board or ride upon the through car. He was carried for a single fare as far as the car which he boarded went, and at its destination, upon the refusal of defendant’s agents to give him- a transfer, no car being in waiting or having arrived, he walked to his destination. As no additional fare was-asked or received, this does not constitute a violation of section 89 of the Railroad Law, and, therefore, the 'recovery of the penalty cannot be sustained.
I, therefore, concur-with Mr. Justice Ingraham in the reversal of the determination of the Appellate Term and of the judgment of the Municipal Court.
Lambert, J., concurred.